Citation Nr: 1236457	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg peripheral artery disease status post forefoot amputation and partial scrotectomy, due to alleged negligence on the part of VA medical professionals in performing femoral artery bypass graft surgery on July 14, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on May 16, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151.  In pertinent part, it is contended that on July 14, 2005, due to negligence on the part of VA medical personnel in performing a femoral artery bypass graft, the Veteran's right foot had to be amputated and he had to undergo a partial scrotectomy.

A review of the medical record reveals that on July 11, 2005, the Veteran had a surgical/vascular/pre-operative consultation for the planned procedure of aorto left femoral bypass in order to increase circulation.  The indications for the surgery were severe lower extremity claudication, left worse than right and left rest pain, common iliac artery occlusion.  The possible complications of the procedure were noted to be infections, bleeding, anesthesia, atelectasis, post-operative operative pain, re-operation, limb loss, leg/arm edema, graft thrombosis, death, myocardial infarction, injuries to other organs (rare), stroke, renal failure, colon ischemia, limb embolism, sexual dysfunction, and other graft problems.  Common risks were noted to be failure to accomplish resolution of symptoms.  Very uncommon risks were noted to be pulmonary embolism, malignant hyperthermia, and deep venous thrombosis (DVT).  The benefits were noted to be resolution of symptoms-prevention of complications.  The alternatives were noted to be not to have surgery.  The Veteran was noted have understood the proposed procedure, and the Veteran was given a chance to ask questions.  No guarantees were given or implied.

A July 11, 2005 VA general medicine consult record notes that the Veteran was seen for pre-operative evaluation prior to his planned aorto left femoral bypass.  It was noted that the Veteran had a history of hypertension, hyperlipidemia, and coronary artery disease.  He complained of having pain in his legs for the past seven or eight years, left worse than right.  The pain is in his left calf and left thigh and begins after walking about two blocks.  He also complained of shortness of breath when walking approximately one city block.  Severe lower extremity claudication, left worse than right, and left common iliac artery occlusion were seen on magnetic resonance angiogram.  MRI of the lower extremity revealed magnetic resonance angiogram of the distal abdominal aorta, iliac and femoral vasculature, with occlusion and narrowing of the left common iliac artery-collateral flow provided by inferior mesenteric artery to left internal iliac artery.  The risk assessment for surgery was noted to be high and the Veteran's risk for post-operative pulmonary complications were noted to be increased due to smoking.  There was also noted to be an increased risk due to prior history of DVT.  The Veteran was instructed to continue with current cardiac medication, to do deep breathing exercises and coughing to clear secretions, to stop smoking eight weeks prior to the surgery, to stop certain medications seven days before the surgery, and to take antibiotic prophylaxis one hour prior to the surgery.  

A July 14, 2005 VA surgery/vascular/post-operative note indicates that the pre-operative diagnosis was right acute limb ischemia status post aorto left femoral bypass with 8mm Dacron graft, right ileo-femoral thromboembolectomy with femoral patch angioplasty, below knee trifurcation and distal PT exposure with selective thrombectomy and right greater saphenous vein patch posterior tibial angioplasty.  The post-operative diagnosis was embolization of pedal vessels from aortic plaque, during aortic phase of aorto-left femoral bypass, resulting in critical right lower extremity ischemia.  The procedure was noted to be re-exploration of right groin, diagnostic right aorto-iliac angiography with runoff, and Dacron patch angioplasty of right superficial femoral artery.  No source was identified in the aorta, iliac, to explain the right femoral pulse variation.  Also noted was common femoral profunda, popliteal proximal triphurcation free of disease, runoff via PT but no plantar arch seen.  

A July 14, 2005 VA surgical/vascular/daily visit note indicates that the Veteran was seen regarding loss of pulse in the right groin.  On examination, the entire extremity was cold and mottled.  There was no femoral pulse.  There was biphasic femoral signal, and there was still signal in the right PT.  The left lower extremity had good femoral pulse and PT signal.  The assessment was acute thrombosis of ileo-femoral system.  The Veteran was to be returned to the operative room for re-exploration, thrombectomy, and possible revision of bypass.  

Another July 14, 2005 VA surgical vascular pre-operative note indicates that in order to salvage the limb, the Veteran needed to undergo re-exploration of the right groin, possible thrombectomy, and diagnostic angiography.  In layman's language, the procedure was needed to find the obstruction to the blood flow in the right leg, and repair that obstruction.  The listed complications of the procedure were infections, bleeding, anesthesia, atelectasis, post-operative operative pain, re-operation, limb loss, leg/arm edema, graft thrombosis, death, myocardial infarction, injuries to other organs (rare), stroke, renal failure, colon ischemia, limb embolism, sexual dysfunction, and other graft problems.  A common risk of the procedure was noted to be failure to accomplish resolution of symptoms.  Very uncommon risks were listed as pulmonary embolism, malignant hyperthermia, and DVT.  The benefits of the procedure were noted to be resolution of symptoms-prevention of complications.  Not having the surgery was the only noted alternative.  The Veteran was noted to have understood the proposed procedure and to be given him an opportunity to ask questions.  No guarantees were given or implied.

A July 15, 2005 VA surgery/vascular/daily visit note indicates that the Veteran was awake and alert.  On examination there was a pulse in the right groin, and signal in right PT.  There was a good left femoral pulse and PT signal.  Another July 15, 2005 VA daily visit note indicates that the Veteran underwent aorto left femoral bypass with 8mm Dacron graft, right ileo-femoral thromboembolectomy with femoral patch angioplasty below knee trifurcation and distal PT exposure with selective thrombectomy and right greater saphenous vein patch PT angioplasty, and intraoperative angiogram.  Then, "later on" the Veteran underwent re-exploration of right groin, diagnostic left aorto-iliac angiography with runoff, and Dacron patch angioplasty of right superficial femoral artery.  The Veteran was still in the intensive care unit (ICU) for frequent vascular checks, and monitoring for rhabdomyolisys.  The Veteran had then current complaints of pain in the right foot and calf, much worse on the right than left.  The Veteran also complained of pain in the abdominal incision as well.  Vascularly there was a femoral pulse, bilaterally.  The wounds were intact and not infected in the groin, calf, foot/ankle, and abdomen.  

A July 17, 2005 VA surgery/orthopedic/daily visit note indicates that the Veteran was status-post revascularization procedure of the right lower extremity with long ischemia time.  Evaluation of the right lower extremity was requested for comp syndrome.  On examination of the right lower extremity, the anterior comp was swollen but soft.  The assessment was right lower extremity swelling.  There was no clinical evidence of comp syndrome at this time.  

A July 18, 2005 VA surgery/vascular/daily visit note indicates that the Veteran's delirium had improved, but he was still slightly confused at times.  He was seen by psychiatry yesterday and a diagnosis of delirium was agreed on.  Haldol was given for agitation and confusion.  The Veteran reported better pain control but still complained of right lower extremity pain.  The Veteran spiked a fever of 102.3 during morning rounds.  Groin, calf, foot/ankle, and abdominal wounds looked intact and not infected.  Right forefoot was warmer today.  Sensation was slightly improved, but still diminished.  The toes were still cool, but the Veteran was able to move them.  It was noted that the Veteran was to be kept in the ICU for possibility of sepsis and continued monitoring of delirium. 

A July 19, 2005 VA daily visit note indicates that the Veteran was still in the ICU because of sepsis and delirium.  He still had a fever and cultures were being done.  On examination, there was a femoral pulse bilaterally and the groin, calf, and foot/ankle wounds looked intact and not infected.  The abdominal and groin wounds looked good, showing no signs of erythema.  

A July 20, 2005 VA daily visit note indicates that the Veteran was seen for infection in the scrotum.  There was no evidence of purulence or black tissue noted; only erythema and edema were noted.  He had fevers the last few days with increasing leukocytosis.  He was noted to be intermittently confused, paranoid, and unable to consistently give good history.  He was being followed by psychiatry for delirium.  The assessment was severe infection in the scrotum, possible Fournier's gangrene.  The Veteran was instructed that the current findings were an emergency and could possibly be life threatening.  It was noted that the Veteran needed urgent debridement and may need suprapubic tube placement.  The plan was for debridement of infected tissue, possible debridement of scrotum and phallus, and possible suprapubic tube placement.  The risks of bleeding, infection, need for repeated debridements, pain, need for skin grafting, and risk of heart attack, stroke, and even death were noted.  Also discussed was the alternative of observation, which may allow for worsening of infection, acutely, and may be life threatening.  It was noted that the Veteran wished to proceed.  The Veteran was noted to be with his neighbor, S.M. 

A July 20, 2005 surgery/anesthesia/pre-operative note indicates that the planned surgery was incision and drainage, scrotum.  The diagnosis was scrotal abscess/groin infection.   The procedure was noted to be needed due to gangrenous appearance to scrotum, possible necrotizing infection.  It was noted that the Veteran had exhibited intermittent confusion but was lucid at the time.  He was with his neighbor and nurse, and he wished to proceed.  He reported understanding the risks, benefits, and alternatives.  The complications were noted to be infections, bleeding, injuries to other organs (rare) anesthesia, atelectasis, post operative pain, injury to testicles, penis, bladder, or intestines, risk of worsening sepsis, need for repeated debridements, heart attack, stroke, and even death.  The common risk was failure to accomplish resolution of symptoms.  Very uncommon risks were noted to be pulmonary embolism and malignant hyperthermia.  The benefits were noted to be helping remove infected tissue.  The alternatives were noted to be not to have the surgery.  The Veteran was noted to have understood the proposed procedure, and had a chance to ask questions.  No guarantees were given or implied.

A July 21, 2005 VA post-operative note indicates that the post-operative diagnosis was Fournier's gangrene.  The procedure was partial scrotectomy, debridement of Fournier's gangrene.  The findings included purulent, nonviable, weeping tissue with some necrosis involving right hemiscrotum, part of left hemiscrotum, underlying tunica vaginalis, and tissue viable.  A catheter was placed.  There were no complications and the condition of the Veteran was noted to be guarded.   

A July 21, 2005 VA surgery/urology/daily visit note indicates that the Veteran was clinically stable.  He had episodes of confusion the previous night with pulling out his IVs, according to nursing staff.  He was currently in restraints.  On examination, the scrotal wound was covered with dressing.  An attempt was made to remove the dressing to assess the wound, but the pain was too great.  There was no visible evidence of spreading groin erythema or swelling.  

A July 21, 2005 VA mental health note indicates that the Veteran suffers from a complicated withdrawal delirium that worsened post-surgery.  He refused IV Haldol and became increasingly agitated.  Currently, he was noted to be confused, and threatened the nursing staff, accusing them of stealing his organs for monetary benefit.  

Another July 21, 2005 VA nursing/wound note indicates that the Veteran was examined by the wound team.  Examination revealed left leg multiple blisters, purple in color, with purple toes of the left foot.  Suture lines were noted to be dry.  The treatment plan included applying rookie boots to both legs for protection.  
A July 25, 2005 surgery/intensive care unit/daily visit note indicates that the Veteran's right foot toes were dark, cold, and non-tender.  There was decreased sensation.  The left foot warm and well-perfused.  The Veteran's condition was noted to be guarded.  He was febrile and had worsening leukocytosis.  The present issues included infection, right pedal ischemia, resolving Fournier's gangrene, and prolonged delirium.

A July 25, 2005 VA surgery/podiatry/ pre-operative note indicates that the Veteran was diagnosed with right foot distal gangrene.  The planned procedure was noted to be right foot incision and drainage with distal forefoot amputation due to infection and elevated while blood cell count with sepsis and distal gangrene.  Complications of the procedure were noted to be infections, bleeding, injuries to other organs (rare), anesthesia, atelectasis, and post-operative pain.  Common risks were noted to be failure to accomplish resolution of symptoms and the need for repeat surgery.  Very uncommon risks were noted to be pulmonary embolism and malignant hyperthermia.  Benefits were noted to be decreased infection and the alternative was to not have surgery.  The Veteran was noted to understand the proposed procedure and had a chance to ask questions.  No guarantees were given or implied.

Finally, in a January 13, 2012 VA Memorandum it is noted that a settlement payment had been made to the Veteran in the amount of $50,000 on the Veteran's Medical Malpractice Claim: Administrative Tort Claim.  The VA Memorandum describes the acts or omissions and injuries or illnesses upon which the action was based as "alleged retention of foreign object, sponge, after colon surgery requiring additional surgery to remove foreign object."  A Judgment Fund Transmittal report notes that the Veteran was the plaintiff.  The brief description of the facts giving rise to the claim was, "Claimant had left leg bypass surgery on July 14, 2005.  He developed clots and infections which resulted in amputations of his right foot and scrotum, and chronic pain."  Notably, the VA Memorandum refers to retention of a foreign object after colon surgery as the basis for the settlement award.  Unfortunately, such events are not the subject of the Veteran's current claim before the Board.  However, the Judgment Fund Transmittal report does reflect the disabilities that serve as the basis for the current claim before the Board.  In any event, copies of all settlement documents reflecting the various details of the Veteran's disabilities/injuries are not contained in the claims folder.  Under the circumstances, an attempt must be made to obtain those documents prior to a final adjudication of the Veteran's current claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment during the period from January 2000 to July 11, 2005.  Following receipt of that information, the RO/AMC should contact the facility/provider in question, with a request that they provide copies of any and all records of treatment of the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond. 

2.  The RO/AMC should then contact the VA Medical Center located in Loma Vista, California and request that they provide a copy of any investigative/incident report prepared following the Veteran's July 14, 2005, X, and Y surgeries.  That report, and any associated documents, should be made a part of the Veteran's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

3.  The RO/AMC should then contact the office of the Office of the Director, Jerry L. Pettis Memorial Healthcare System, Loma Linda, California, Department of Veterans Affairs, as referenced in the aforementioned January 13, 2012 VA Memorandum, and request that they provide copies of any and all litigation and/or discovery documents pertaining to the settlement of the appellant's claim under the Federal Tort Claims Act for the incident(s) which occurred at the Loma Linda, California VA Medical Center in July 2005.  The Board is particularly interested in any documents which may address the presence or absence of negligence on the part of VA employees.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

4.  Thereafter, the RO/AMC must then readjudicate the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151  for residuals of a left hip/femur fracture, to include residuals of a left hip hemiarthroplasty, secondary to negligence on the part of treating VA medical personnel on October 30, 2003. Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since April 2008.  An appropriate period of time should be allowed for response.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


